Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are currently pending. 
The Drawings filed 03/05/2020 are approved by the examiner.
The IDS statement filed 06/05/2020 has been considered.  An initialed copy accompanies this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 2 is objected to because of the following informalities: In claim 2, while the Office interprets the term “the thickness” as clearly referring to the thickness of the heat dissipation sheet (parent claim 1 recites, e.g., “an overall thickness of the heat dissipation sheet in a thickness direction,”), for purposes of clarity Applicant is suggested to amend the term “the thickness” to read as “the thickness of the heat dissipation sheet” or “the overall thickness of the heat dissipation sheet”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 8-11 recite limitations to “the inorganic particle” (“wherein the inorganic particle is at least one …”).  However, parent claim 1 recites the term “inorganic particles” that includes two inorganic particles A & B (“A heat dissipation sheet comprising: … and inorganic particles, wherein the inorganic particles include inorganic particles A … and inorganic particles B …”).  In the present case it is unclear which “inorganic particle” instant claims 8-11 refer to, e.g., the “inorganic particles A”, the “inorganic particles B”, or all the “inorganic particles”, which render the claims indefinite.  Note, the terminology between claim 1 (“inorganic particles”, “inorganic particles A”, or “inorganic particles B”) and claims 8-11 (“inorganic particle”) is not consistent (the parent claim recites particles as plural while the instant claims recite particle as single), which further supports the finding that the claims are unclear.  
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ashiba et al. (JP 2017-025313 A) in view of Maekawa et al. (JP 2016-014090 A).  English language machine translations of Ashiba et al. and Maekawa et al. are provided with this correspondence. 
	As to claim 1, Ashiba et al. teach a heat dissipation sheet comprising a resin binder and thermally conductive filler (adhesive sheet with high thermal conductivity comprising a thermally conductive filler and a binder resin, abstract).  Ashiba et al. depict an embodiment of the invention as:

    PNG
    media_image1.png
    313
    571
    media_image1.png
    Greyscale

(Fig. 3) where Ra, Rb, and Rc are regions that are each 1/3 of the overall thickness of the adhesive sheet from one, first surface of the adhesive sheet to the other surface, 2 are a first thermal conductive filler, 3 are a second thermal conductive filler (page 3 of the English language machine translation) where the first thermally conductive filler has a size larger than the second thermally conductive filler (abstract).  The adhesive sheet contains an uneven distribution of thermally conductive fillers such that a large amount and most of the second thermally conductive filler is in region Ra and a large amount and most of the first thermally conductive filler is in regions Rc and Rb (Fig. 3 and page 3 of the machine translation).  Ashiba et al. teach the first thermally conductive filler has a grain size of 0.5 to 0.8 times the thickness of the adhesive sheet, and the second thermally conductive filler has a grain size of 0.1 to 0.3 times the thickness of the adhesive sheet (abstract).  The depiction and description of Fig. 3 and the relative particle sizes of the first and second thermally conductive fillers meets and encompasses, and if not directly met or encompassed clearly overlaps, the claimed limitations that 80% or more of all the inorganic particles A, i.e., Ashiba et al.’s second thermally conductive filler, are present in a region X from one surface of the heat dissipation sheet to 1/3 of an overall thickness of the heat dissipation sheet in a thickness direction, i.e., Ashiba et al.’s Ra region, and 70% or more of all the inorganic particles B, i.e., Ashiba et al.’s first thermally conductive filler, are present in a region Y from the other surface of the heat dissipation sheet to 2/3 of the overall thickness of the heat dissipation sheet in the thickness direction, i.e., the combination of Ashiba et al.’s Rb and Rc regions.  
	Ashiba et al. fail to teach an absolute value or range of the sheet’s thickness that would constitute a clear case of anticipation or obviousness of the claimed particle sizes of the inorganic particles A (the reference’s second thermally conductive particles) have a particle diameter of 100 micrometers or less and the inorganic particles B (the reference’s first thermally conductive particles) have a particle diameter of more than 100 micrometers.  
	However, Maekawa et al. similarly teach thermally conductive adhesive sheet (abstract) where 10-500 micrometers or 80-200 micrometers are preferably used for the thermal adhesive sheet (page 3 of the English language machine translation).  In other words, Maekawa et al. teach and establish up to 500 micrometers and/or up to 200 micrometers as typical and routine, if not preferable, thickness of thermally conductive adhesive sheets.  
	Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the thickness range(s) taught by Maekawa et al. to the adhesive sheet of Ashiba et al. in order to obtain a thermally conductive adhesive sheet with a reasonable expectation of success since Maekawa et al. teach and establish up to 500 micrometers and/or up to 200 micrometers as typical and routine, if not preferable, thickness of thermally conductive adhesive sheets.  
This combination of references meets/overlaps the claimed particle size ranges since Ashiba et al.’s particle sizes are relative to the total thickness of the adhesive sheet, e.g., the first thermally conductive filler corresponding to the inorganic particles B has a grain size of 0.5 to 0.8 times the thickness of the adhesive sheet, and the second thermally conductive filler corresponding to the inorganic particles A has a grain size of 0.1 to 0.3 times the thickness of the adhesive sheet (abstract) and Maekawa et al. establishes routine total thickness(es) for such adhesive sheets.  At a total thickness of up to 500 micrometers, the diameter of Ashiba et al.’s first thermally conductive filler is in the range of 250 to 400 micrometers and the diameter of Ashiba et al.’s second thermally conductive filler is in the range of 50 micrometers to 150 micrometers, which meets and/or overlaps the claimed ranges.  At a total thickness of up to 200 micrometers, the diameter of Ashiba et al.’s first thermally conductive filler is in the range of 100 to 160 micrometers and the diameter of Ashiba et al.’s second thermally conductive filler is in the range of 20 micrometers to 60 micrometers, which meets and/or overlaps the claimed ranges.  Many similar additional cases showing diameters of Ashiba et al.’s relative particle sizes within and/or overlapping the claimed ranges can be shown or made along Maekawa et al.’s 10-500 micrometer and 80-200 micrometer ranges of typical and routine, if not preferable, thickness of thermally conductive adhesive sheets.  
	As to claim 2, the combination of Ashiba et al. in view of Maekawa et al. meet/overlap the claimed limitation of the thickness of the heat dissipation sheet is 200 to 300 micrometers (Maekawa et al. teach 10-500 micrometers and 80-200 micrometers are typical and routine, if not preferable, thickness of thermally conductive adhesive sheets, as described above). 
	As to claims 3-7, Ashiba et al. teach a content of the inorganic particles A (the reference’s second thermally conductive filler) overlaps the claimed range of 5 to 150 parts by mass with respect to 100 parts by mass of the resin binder and a content of the inorganic particles B (the reference’s first thermally conductive filler) overlaps the claimed range of 50 to 500 parts by mass with respect to 100 parts by mass of the resin binder (note, the Examples of Ashiba et al. generally show 45 parts by weight of the larger, first thermally conductive filler being combined with 55 parts by weight of resin and 30 parts by weight of the smaller, second thermally conductive filler being combined with 70 parts by weight of resin and these compositions being overlaid on one another, page 7 of the machine translation; the reference further teaches, in 100% by volume of the adhesive sheet the content of the binder resin is 10-70% by volume and the total content of the first and second thermally conductive filler is preferably 30-90% by volume, page 6 of the machine translation).  In the event the cited Examples and ranges of resin and total fail to at once meet/overlap the claimed parts by mass ranges, at the time of the effective filing date it would have nevertheless been obvious to a person of ordinary skill in the art to arrive within the claimed ranges from the teachings of Ashiba et al. since the reference teach initial ratios (by way of the Examples) of the thermally conductive particles to resin in their individual layers and then further teach the content of thermally conductive fillers and/or resin binder may be raised and/or lowered (by way of the volume % ranges) that could be varied and/or optimized by a person of ordinary skill in the art to adjust the thermal conductivity of each individual layer and/or the entire adhesive sheet. 
	As to claims 8-11, Ashiba et al. teach the inorganic particle(s) include inorganic nitrides and/or inorganic oxides (see the exemplary thermally conductive materials on page 5 of the machine translation)
	As to claims 12-13, Ashiba et al. teach boron nitride and aluminum nitride as suitable inorganic nitrides and aluminum oxide and zinc oxide as suitable inorganic oxides (see the exemplary thermally conductive materials on page 5 of the machine translation).
	As to claims 14-18, Ashiba et al. teach the resin binder is a cured substance obtained by curing a curable composition containing a polymerizable monomer (the binder resin includes thermosetting resins of vinyl resins and/or curable resins; see the Binder resins section bridging pages 5-6 of the machine translation). 
	As to claim 19, Ashiba et al. teach the polymerizable monomer has at least one polymerizable group selected from the group consisting of acryloyl, methacryloyl, oxiranyl, and vinyl (the vinyl resin includes vinyl acetate resin, acrylic resin, and styrene resin, and the curable resin includes an epoxy resin, page 6 of the machine translation).
	As to claim 20, Ashiba et al. teach a heat dissipation sheet-attached device comprising a device and the heat dissipation sheet disposed on the device (the thermally conductive adhesive sheet is attached to members of heat generating devices, etc., page 6 of the machine translation). 
The remaining references listed on Forms 892, 1449, and PCT 210 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
June 1, 2022